Exhibit 10.1

This Agreement (the “Agreement”) is made as of August 4, 2006, between SITEL
Corporation (“SITEL”) and JANA Partners LLC (“JANA”, and with SITEL, the
“Parties”).

1.                    Appointment of Directors.  In order that certain
individuals designated by JANA as set forth below may join SITEL’s Board of
Directors (the “Board”), the Parties agree, provided with respect to SITEL’s
obligations in this Section 1 that there has been no material breach of this
Agreement by JANA, as follows:

(a)  (i) Kelvin C. Berens shall resign from the Board, (ii) the Board shall
appoint Stephen L. Key as a Class II Director on the Board and (iii) the Board
shall appoint Robert H. Getz as a Class I Director on the Board.  Such
resignation and appointments shall be completed and effective no later than ten
(10) business days (or such shorter period of time as the Parties may agree)
after the date hereof.

(b)  Upon the earlier of (i) six (6) months from the date hereof and (ii)
delivery of a written request from JANA to SITEL and the approval of a majority
of the Board of such request (the “Kubat Resignation Date”), (A) George J. Kubat
shall resign from the Board and (B) the Board shall appoint Charles Penner as a
Class III Director on the Board to fill the resulting vacancy.  Such resignation
and appointment shall be completed and effective no later than five (5) business
days (or such shorter period of time as the Parties may agree) after the Kubat
Resignation Date, provided, however, that such five (5) day time period shall be
extended as necessary to allow the following events to occur if:  (x) JANA has
not yet provided the Board with the information regarding Charles Penner
required to be disclosed for board candidates in a proxy statement related to
the election of such directors under the federal securities laws and allowed the
Board at least ten (10) business days to review, (y) JANA has not yet provided
evidence sufficient to allow the Board to determine in its good faith judgment
that Stephen L. Key or one of the other JANA Designees (as defined below)
qualifies as an “audit committee financial expert” under applicable Securities
and Exchange Commission (the “SEC”) rules and allowed the Board at least ten
(10) business days to review or (z) at least one JANA Designee determined to be
an “audit committee financial expert” pursuant to the preceding clause (y)
(provided that the Board shall make such determination promptly and in good
faith) has not yet informed the Board that he or she is willing and able to
serve as the Chairman of SITEL’s Audit Committee.  The Parties will arrange for
an in-person or telephonic meeting between members of the Board’s
Nominating/Corporate Governance Committee and Charles Penner during such period
if such meeting has not already occurred prior thereto.

(c)  In the event that Charles Penner is unwilling or unable to serve on the
Board prior to his appointment thereof or is determined not to be an independent
director pursuant to the New York Stock Exchange listing standards in the
reasonable good faith judgment of the Board, JANA shall promptly designate an
individual with reasonably adequate business experience and of reasonably good
reputation and character and such individual shall be appointed within ten (10)
business days of such designation (provided that such period shall be extended
in the same manner provided for in paragraph (b) above as necessary) and such
appointment shall be subject to the same right of replacement until such vacancy
has been filled


--------------------------------------------------------------------------------




 

pursuant to this Agreement.  The individuals appointed to the Board pursuant to
this Section 1 shall be referred to herein as “JANA Designees”.

(d)  Prior to the appointment to the Board of the JANA Designees appointed
pursuant to paragraph (a) above, the Board shall be permitted to reclassify,
through a series of resignations and appointments to new classes, its existing
directors to facilitate the appointment of each JANA Designee to the applicable
class set forth in paragraphs (a) or (b) above, provided with respect to such
reclassification that (i) only non-management members of the Board shall resign
or be appointed, (ii) no individual will be appointed who is not currently a
member of the Board and (iii) directors will be allocated such that, following
the appointment of the JANA Designees, the directors will be evenly divided
among the three classes of directors on the Board.

(e)  The JANA Designees will be governed by the same protections and obligations
regarding confidentiality, conflicts of interest, fiduciary duties, trading and
disclosure policies and other governance guidelines, and shall have the same
rights and benefits as are applicable to the independent directors on the Board.

(f)  With respect to SITEL’s next annual meeting after the date hereof (expected
to be held in 2006) or any special meeting held prior thereto or in lieu thereof
where the meeting agenda includes the election or re-election of one or more
directors to the Board (the “2006 Shareholders Meeting”), the Board shall
nominate each JANA Designee who has been appointed as a director in a class
whose term expires at the 2006 Shareholders Meeting to continue serving as a
director of such class and recommend in SITEL’s proxy statement for the 2006
Shareholders Meeting and at the 2006 Shareholders Meeting that shareholders vote
for such JANA Designee’s election.

(g)  The Board shall not change or revoke any recommendation referred to in
paragraph (f) above or take any action inconsistent with such paragraph, and
shall not, nor encourage any third party to, propose or recommend, any other
matters related to the Board, including its size and composition, at the 2006
Shareholders Meeting or any meeting of shareholders prior thereto.  Nothing
contained herein shall require SITEL to hold the 2006 Shareholders Meeting or to
hold the 2006 Shareholders Meeting prior to any other meeting of shareholders
where the election or re-election of directors is not on the agenda.

2.                    Voting Activities.  Provided there has been no material
breach of this Agreement by the other Party:

(a)  At the 2006 Shareholders Meeting, provided that such slate consists only of
current independent members of the Board and/or JANA Designees appointed to the
Board in accordance with Section 1 hereof, JANA shall cause all shares of voting
stock of SITEL beneficially owned by JANA or any of its affiliates or associates
(as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (collectively, “Affiliates”), as of the record date for
such meeting, to be present for quorum purposes and to be voted in favor of the
slate of directors that the Board has nominated for election to the Board.  In
addition, upon SITEL’s filing with the SEC its proxy statement for the 2006
Shareholders Meeting, JANA shall


--------------------------------------------------------------------------------




 

provide a statement in support of such slate of directors in a form and
substance to be reasonably agreed with SITEL to be included in a public
statement released by SITEL.

(b)  Neither JANA nor any of its Affiliates will file proxy soliciting materials
or solicit proxies with respect to the 2006 Shareholders Meeting.  In addition,
beginning on the date hereof and continuing for one (1) year, other than as set
forth in this Agreement:  (i) neither JANA nor any of its Affiliates will, and
neither it nor its Affiliates will assist, encourage or advise others to,
request a special meeting or an annual meeting of SITEL’s shareholders or
submit, or participate in, any shareholder proposal to SITEL or any “shareholder
access” proposal that may be adopted by the SEC, (ii) JANA shall cause all
shares of voting stock of SITEL beneficially owned by JANA or any of its
Affiliates as of the record date of any special meeting or annual meeting 
(other than the 2007 Shareholders Meeting (as defined below)) held during such
period to be present for quorum purposes and to be voted in accordance with the
Board’s recommendation with respect to any shareholder proposal to SITEL or any
“shareholder access” proposal that may be adopted by the SEC, (iii) neither
Party nor its Affiliates will make any public statement regarding the other
Party or such other Party’s officers, directors or employees (except as required
by law or by subpoena, civil investigative demand or similar legal process in
the opinion of its counsel and only after prior notice to and, to the extent
practicable, consultation with the other Party; provided, however, that a public
statement shall not be deemed to be legally required if such legal requirement
would not have arisen but for voluntary conduct of such Party or its
representatives) unless approved in writing in advance by the other Party and
(iv) neither Party or its Affiliates will enter into any discussions,
negotiations, arrangements or understandings with any third party with respect
to any of the foregoing restrictions applicable to such Party, or otherwise
form, join or in any way participate in a “group” (as defined in Section
13(d)(3) of the Exchange Act) in connection with any of the foregoing
restrictions applicable to such Party.

Notwithstanding anything herein to the contrary, (i) JANA may submit notice of
any shareholder business and any director nominations in regards to SITEL’s next
annual meeting after the date of the 2006 Shareholders Meeting (which next
meeting is expected to be held in 2007) or any special meeting held in lieu
thereof (the “2007 Shareholders Meeting”), provided that such notice may be
submitted no more than five (5) calendar days prior to the date that such notice
is required pursuant to SITEL’s bylaws in order to be timely and (ii) the
restrictions in clauses (iii) and (iv) of the immediately preceding paragraph
shall not apply to either Party following the delivery of any such notice by
JANA.  Nothing contained herein shall require SITEL to hold the 2007
Shareholders Meeting before the one (1) year anniversary of the date of the 2006
Shareholders Meeting, and JANA agrees that it will not request or take any
action seeking to cause SITEL to hold such meeting before such anniversary.

Notwithstanding anything herein to the contrary, (i) SITEL agrees to issue a
press release within two (2) business days following the execution of this
Agreement substantially in the form attached as Exhibit A, (ii) each Party may
disclose the terms of this Agreement and other required information in a Form
8-K or Schedule 13D, as applicable, and (iii) each Party may in good faith
publicly disclose the terms of this Agreement and respond to questions relating


--------------------------------------------------------------------------------




 

thereto, provided that neither Party will make any disparaging statements
regarding the other Party or its directors, officers or employees in such
responses.

3.                    No Waiver.  No failure or delay by either Party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial waiver thereof preclude any other or further
exercise thereof or the exercise of any other right or remedy hereunder.

4.                    Injunctive Relief.  Each Party acknowledges and agrees
that, because of the unique nature of this Agreement, the other Party would
suffer irreparable harm in the event of a breach by such Party of any of its
obligations under this Agreement, such that monetary damages would be inadequate
to compensate the non-breaching Party for such a breach.  Each Party agrees that
under such circumstances the other Party shall be entitled to injunctive relief,
in addition to any other appropriate relief at law to which such Party shall be
entitled, and waives any requirement for the securing or posting of any bond in
connection with such remedy.

5.                    Costs; Attorneys’ Fees.  If any suit or other action is
commenced to construe or enforce any provision of this Agreement, the prevailing
Party, in addition to all other amounts such Party shall be entitled to receive
from the non-prevailing Party to such action, shall be awarded reasonable
attorneys’ fees and court costs.

6.                    Notice.  Notices and other communications hereunder shall
be in writing and shall be effective when received by express delivery or
facsimile:

If to JANA, to

If to SITEL, to

Charles Penner

Teresa Beaufait

JANA Partners LLC

SITEL Corporation

200 Park Avenue, Suite 3300

7277 Communications Drive

New York, NY 10166

Omaha, NE 68122

Phone: (212) 692-7645

Phone: (402) 963-6423

Facsimile: (212) 696-7695

Facsimile: (402) 963-2699

 

7.                    Miscellaneous.  This Agreement (i) shall be governed by,
and construed in accordance with, the laws of the State of New York applicable
to contracts entered into and to be performed wholly within said State, (ii)
constitutes the entire agreement of the Parties hereto with respect to the
subject matter hereof, superseding all prior agreements, written or oral, other
than the Confidentiality Agreement between the Parties dated July 24, 2006, the
Confidentiality Agreement between the Parties dated March 2, 2006, and the
Shareholder Meeting Notice Agreement dated March 16, 2006, as amended on June 9,
2006, (iii) may not be amended, except in writing, (iv) may be executed in
counterparts, (v) shall be binding upon and inure to the benefit of each Party’s
successors and permitted assigns, (vi) may not be assigned without the prior
written consent of the other Party and (vii) shall be enforceable,
notwithstanding the unenforceability of any particular provision hereof, with
respect to all other provisions hereof.  This Agreement does not amend or
supersede any existing agreement between SITEL and any affiliate of JANA.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SITEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JANA PARTNERS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

KELVIN C. BERENS

 

 

 

 

 

 

 

 

 

GEORGE J. KUBAT

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

EXHIBIT A

SITEL CORPORATION AND JANA PARTNERS LLC ANNOUNCE SETTLEMENT AND NEW
BOARD MEMBERS

Omaha, NE — August [•], 2006 - SITEL Corporation (NYSE:SWW), a leading global
provider of outsourced customer services, and JANA Partners LLC (“JANA”), the
Company’s largest shareholder, announced today that they have agreed to a
settlement and the addition to the Company’s board of directors of Robert H.
Getz and Stephen L. Key, both designated by JANA, and the addition of a third
JANA designee within six months.

Pursuant to an agreement entered into on August 4, the Company’s board has
approved a reconstituted board consisting of Cyrus F. Freidheim, Jr., Nigel T.
Gourlay and Mr. Getz as Class I Directors with terms to expire at the Company’s
2008 annual meeting of stockholders; Rohit M. Desai, David J. Hanger and Mr. Key
as Class II Directors with terms to expire at the Company’s 2006 annual meeting
of stockholders; and Mathais J. DeVito, George J. Kubat and James F. Lynch as
Class III Directors with terms to expire at the Company’s 2007 annual meeting of
stockholders.  Kelvin C. Berens has resigned from the board after eleven years
of distinguished service.  The transition in membership of the board was
effective on August 4, 2006. In addition, within the next six months, Mr. Kubat
will resign from the board and Charles Penner will be appointed to fill the
resulting Class III Director vacancy.

Mr. Getz is a private investor and a Managing Director at Cornerstone Equity
Investors, LLC, a private equity firm which Mr. Getz co-founded in 1996.  Prior
to that, Mr. Getz was a Managing Director and Partner with Prudential Equity
Investors, a private equity firm which he joined in 1987 following his
employment at The Prudential Investment Corporation from 1985 to 1987.  Mr. Getz
also serves as a director of Novatel Wireless, Inc. and Haynes International
Inc.  Mr. Key, since 2003, has been the sole proprietor of Key Consulting, LLC,
a management and financial consulting business, and is the vice chairman and a
member of the advisory board of J.D. Watkins Enterprises, Inc., where he also
served as Chief Financial Officer from 2001 to 2006.  Mr. Key served as the
Chief Financial Officer and Executive Vice President of Textron, Inc. from 1995
to 2001, as the Chief Financial Officer and Executive Vice President of ConAgra,
Inc. from 1992 to 1995, and as Managing Partner of Ernst & Young’s New York
office from 1988 to 1992, after joining Ernst & Young in 1968.  Mr. Key also
serves on the board of directors of 1-800-Contacts, Inc. and Greenhill & Co.,
and is a trustee of the Rhode Island School of Design.

As part of the agreement, JANA has agreed to abandon its previously announced
intent to nominate directors for election at the Company’s 2006 annual meeting. 
In addition, JANA has agreed not to take certain actions for a one year period
and to support the slate of directors nominated for election by the Company’s
board at the 2006 annual meeting of stockholders, subject to the terms of the
agreement which will be incorporated by reference on Form 8-K to be filed by the
Company this week.

About SITEL Corporation

SITEL is a leading global provider of outsourced customer support services. On
behalf of many of the world’s leading organizations, SITEL designs and improves
customer contact models across its clients’ customer acquisition, retention and
development cycles. SITEL manages approximately two million customer
interactions per day via the telephone, e-mail, Internet and traditional mail.
SITEL has approximately 39,000 employees in 90 global contact centers, utilizing
more than 32 languages and


--------------------------------------------------------------------------------




 

dialects to serve customers in 56 countries. SITEL is a leader in the contact
center industry. Please visit SITEL’s website at www.sitel.com for further
information.

About JANA Partners LLC

JANA Partners LLC is a private money management firm with offices in New York
and San Francisco and over $5 billion in assets.

FROM:
SITEL Corporation
7277 World Communication Drive
Omaha, NE 68122

CONTACTS:
Bill Sims, Investor Relations
402-963-6810


--------------------------------------------------------------------------------